     Case 3:18-cv-01419 Document 24 Filed 08/14/19 Page 1 of 1 PageID #: 88



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


RICHARD ARTHUR,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-1419

CONVERGENT OUTSOURCING, INC.,

                               Defendant.


                                             ORDER

         The Court has been advised by counsel of the pending settlement of this action. It being

unnecessary to conduct further proceedings in this matter, the Court ORDERS as follows:

         1.     That this action be STAYED. The Court will lift the stay for good cause shown

upon the motion of a party. Such motion must be made within thirty days of the entry of this Order.

         2.     That the parties submit an agreed order of dismissal by September 16, 2019. If the

parties fail to submit an agreed dismissal order by September 16, 2019, the Court will enter an

order dismissing the case without prejudice. This date may only be extended by order of this

Court.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                             ENTER:         August 14, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
